 In the Matter OfCITIES SERVICE OILCOMPANYandNATIONAL MARITIMEUNION OF AMERICA, C. I.O.In theMatter of THE PURE OIL COMPANYandNATIONAL MARITIMEUNION OF AMERICA,C.I.O.In the Matter of THE TEXAS COMPANYandNATIONAL MARITIME UNIONOF AMERICA, C. I.O.Cascs Nos. C-1270 to C-1272inclusive.-Decided Jinly 3, 19 ^1)Jurisdiction:water transportation industry.Unfair Labor PracticesInterference,Restraint,and CoercionRefusal to grant passes to representatives of Union certified as collectivebargaining agency of respondents' unlicensed personnel in order to go aboardvessels to confer with the unlicensed personnel an "interference" with theright of those employees to bargain collectively concerning grievances throughrepresentatives of their own choosing, within themeaning of Section 3 (1)of the ActRemedial Orders,Grant passes to representatives of Union in order that they may meet withthe unlicensed personnel of the respondents aboard their vessels, subject tosuch conditions on the use of the passes as will be arrived at through collectivebargaining between the respondents and the Union.Mr. Martin I. RoseandMr. Albert Ornstein,for the Board.Frueauff, Burns, O'Brien c!' Ruch,,byMr. Ross W. Lynn,andHatchciWolfe, by Mr. Carver W. Wolfe,of New York City, for respondentCities Service.Vinson, Ellcin.s,Weems d Francis,of Houston, Tex., byMr. KellyBellandMr. David 7'. Searls,of Chicago, Ill., andMr. Edward D.RohbacliandMr. Carver W. Wolfe,of New York City, for respondentPure Oil.Mr. Albert E. Van Dusen,of New York City, for respondent TexasCompany.William L. Standard, by Mr. Max Lustig,of New York City, forthe Union.Mr. Stanley D. Metzger,of counsel to the Board.25 N L R. B No. 12.36 CITIES SERVICEOIL COMPANYDECISIONANDORDERSTATEAIEET OF THE CASE37Upon charges and amended charges duly filed by National MaritimeUnion of America, C. I. 0., herein called the Umoil, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Second Region (New York City), issued its complaints datedJanuary 3, 1939, and its amended complaints dated January 28, 1939,against Cities Service Oil Company, The Pure Oil Company, and TheTexas Company, sometimes herein called, respectively, respondentCities Service, respondent Pure Oil, and respondent Texas Company,and collectively called the respondents, alleging that the respondentshad engaged in and were engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein called theAct.'Copies of the complaints, amended complaints, and notices ofhearing thereon were duly served upon the respondents and upon theUnion.With respect to the unfair labor practices, the complaints, asamended, alleged in substance that the Union, having been certifiedby the Board as the exclusive representative for the purposes of col-lective bargaining of all the unlicensed personnel employed on therespondents' tanker vessels, sought and was refused by the respond-ents, in June 1938 and at all times thereafter, passes to its representa-tives for the purpose of obtaining access to the employees representedby the Union on board the respondents' vessels, and that by suchrefusal to grant passes the respondents interfered with, restrained, andcoerced, and are interfering with, restraining, and coercing their em-ployees in the exercise of the rights guaranteed in Section 7 of theAct, thereby violating Section 8 (1) of the Act. In their answers therespondents admitted refusing passes to the representatives of theUnion, but denied the alleged unfair labor practices, and interposedseveral affirmative defenses to the allegations of unfair labor practices.Pursuant to notice, a hearing was held at New York City fromFebruary 3 to 15, 1939, before James C. Paradise, the Trial ExaminerIOn August 3, 1938, pursuant to Article II, Section 37 (b), of National Labor RelationsBoard Rules and Regulations-Seises 1, as amended, the Board ordered the cases of therespondents herein, and the case of Continental Oil Company, Case No II-C-1762, consoli-dated for the purpose of hearingOn January 13, 1936, the Boai d; pursuant to said Rulesand Regulations, ordered the Continental Oil Company case severed from the consolidatedcases of the respondents hereinOn January14, 1939,respondent Pure Oil moved forvacation by the Board of its order of consolidation of the cases of the respondents hereinOn February 2, 1939,the Boaid denied the motion283036-42-\ of 25-4 38DECISIONS OF NATIONALLABOR RELATIONS BOARD --duly designated by the Board.The Board, the respondents, and theUnion were represented by counsel and participated in the hearing.Full Opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made numerousrulings on motions and on objections to the admission of evidenceHe denied the respondents' motion to dismiss the complaints on thegrounds stated in their answers.He denied the respondent's mot ionto strike the testimony of David J. Saposs, Chief Economist for theBoard, on the ground that Saposs was not qualified as an expert t<'testify concerning the problem of access to personnel on board therespondents' vessels.In connection therewith, the Trial Examineralso overruled the respondents' objections to the admission into evi-dence of certain exhibits comprising authoritative opinions appearing"in publications, prevalent collective agreements in the shipping in-dustry and in other industry, and historical material, relating to the,problem of access to employees in their place of employment by theirrepresentatives for the purposes of collective bargaining.The respondents except to the rulings on the admissibility of these exhibitson the ground that insufficient time was allotted to them (1) in orderto prepare adequately for cross-examination of Saposs thereon, and(2) to rebut the exhibits with appropriate and-additional excerptsfrom publications.They except also to the Trial Examiner's rulingexcluding their offer into evidence of the entire books from which theBoard inserted excerpts into the record.We have considered theseexceptions in the light of the entire record and conclude that the vari-ous rulings of the Trial Examiner were not prejudicial.2 The rulingsare hereby affirmed. The Board has reviewed all other rulings of theTrial Examiner on motions and on objections to the admission ofevidence and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On April 28, 1939, the Trial Examiner issued his Intermediate Re-port,, copies of which were duly served upon the respondents and upontheUnion.The Trial Examiner found that the respondents hadengaged in unfair labor practices affecting commerce within the mean-ing of Section 8 (1) and Section 2 (6) and (7) of the Act, and recom-mended that the respondents grant passes to representatives of the2For judicial recognition of Mr.Saposs'expertness in labor relations,see N LR. B. vGriswold Manufacturing Company,106 F. (2d) 713, 723 (C C A 3), enf'gMatter of TheGriswoldManufacturing CompanyandAmalgamated Association of Iron, Steel and TinTPortersof North America, LodgeNo11.99,6 NI.ItB 298;N L R B v PennsylvaniaGreyhound L'nes, Inc. et al,303 U S 261, 267, rev'e 98 F (2d) 178 (C C A 3), andenf'gMatterof Pennsylvania Greyhound Lives, Inc , et alandLocalDivision No1063 ofthe Amalgamated Association of Street,Electric Railway and Motor Coach Employees ofAmerica,1NL R B1;N L R. B y Highland Park Manufacturing Company,110 F(2dl 6'-12 638 (C C A 4) ent'gMatter of Highland Pail, JRunifactaring CoandTei;tilc.WorkersOrganizing Committee,12 N L. R B 1238 CITIES SERVICEOIL COAIPAN Y39TJnion for the purpose of boarding their vessels at all reasonable hoursii order to meet with the unlicensed personnel thereon.On May 25and 27, 1939, the respondents filed their exceptions to the IntermediateReport, and on July 1 and 5, 1939, their briefs in support thereof.On May,26, 1939, the respondents moved the Board to reopen therecord and for leave to introduce newly discovered evidence.OnJuly 1, 1939, the Board granted the motion.Pursuant to notice, a hearing was held at New York: City fromSeptember 25 to October 14, 1939, before James C. Paradise, the TrialExaminer duly designated by the Board. The Board, the respondents,and the Union were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing, the Trial Examinermade numerous rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed.The rulingsare hereby affirmed.On January 22, 1940, pursuant to an order of the Board datedOctober 20, 1939, the Trial Examiner issued his Supplemental Inter-mediate Report, copies of which were duly served upon the respond-ents and upon the Union. The Trial Examiner reaffirmed silbstan-tially-'therein, the findings and recommendations contained in hisIntermediate Report.On February 17 and 20, 1940, the respondentsfiled their exceptions to the Supplemental Intermediate Report, andon March 23 and April 1, 1940, their briefs in'support thereof. Intheir briefs, the respondents contend, among other things, that theywere prejudiced by the conduct of the Trial Examiner at'the reopenedhearing a- in (1) attempting to break down "key" witnesses for theiespondents4 by extensive cross-examination, and (2) ruling incon-sistently on objections as between union witnesses and the respondents'witnesses, as to.similar testimony, and were thereby denied due processof law andh its right to a fair and' impartial hearing.We have ex-amined and reviewed the record of the instances, at the reopenedhearing - cited' by the respondents in support of their contention.' lVe3No contention of bias on the pai t of the Trial Examinei at the first hearing is made ;counsel for respondent Pure Oil stated at the oral argument that "Air Paradise [the TrialExaminer] in the first heaung, in my opinion, was pretty fair4And, in one instance, a witness for the Union whose testimony allegedly embarrassedthe Union's rebuttal at the reopened healing5The respondents, in their briefs(both respondent Pure Oil and respondent Texas Com-pany refer to respondent Cities Service's Supplemental Brief in this connection), cite twoinstances of alleged inconsistent rulings by the Tiial ExaminerWe have read the tran-script surrounding these rulings and conclude(a) that, under the circumstances,consider-ing the state of the record when the rulings weie made,the Trial Examiner was entirelycorrect in his respective rulings;(b) that,even if incorrect,the i uhngs were in no sense 40DECISIONSOF NATIONALLABOR RELATIONS BOARDare of the opinion that the respondents were afforded full opportunityto give evidence material to the issues, that they were not denied dueprocess of law, and that they were accorded a full and fair hearing;that the conduct complained of Was not prejudicial to them.We areimpressed that the Trial Examiner, was entirely fair and that hisconduct'of the long reopened hearing was commendable.Pursuant to notice duly served upon all parties, on request thereforby the respondents, a hearing was held before the Board in Washing-ton, D. C., on April 25, 1940, for the purpose of oral argument.Therespondents and the Union were represented by counsel and partici-pated in the argument.The Board has considered the respondents' exceptions to the Inter-mediate Report, to the Supplemental Intermediate Report, and-tothe record, and the respondents' briefs in support thereof, and exceptin so far as they are consistent With the findings, conclusions, andorder set forth below, finds no merit in them.Upon the entire record in 1 he case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF TI-IE RESPONDENTSCities ServiceOil Company is a Pennsylvania corporation,havingitsmain office in New YorkCity; it isa subsidiaryof CitiesServiceCompany, a Delaware corporation.It is engaged in the production,refining, marketing,and transportation of petroleum and petroleumproducts,and operates refineries in the States of Massachusetts, NewJersey- and Pennsylvania.It operates a fleet of 14 ocean-going oiltankers which transport approximately 20,000,000 barrels of petroleumand petroleum products annually between ports on the Gulf of Mexicoand ports on the North Atlantic.The Pure Oil Company is an Ohio corporation,having itsprincipaloffice in Chicago,Illinois.It is engaged in the production,refining,marketing,and transportation of petroleum and petroleum products,and operates refineries in the States of Texas,Ohio,West Virginia,Oklahoma, and Pennsylvania. It operates 4 ocean-going oil tankerswhich transport more than 6,000,000 barrels of petroleum and petro-leum products annually between ports on the Gulf of Mexico andports on the North Atlantic.important or prejudicial,and (c)that the iuhngs do not indicate any bias on the pact ofthe Trial ExaminerWith regardto therespondents'second contention,that the Tual Examiner cross-examined their witnesses, and, in one instance,a union witness, extensively for the purposeof destroying the effectiveness of their testimony,our examnation of the record leads tothe conclusion that the contention is invalid"Wherethe testimony given is controN ersial,theseis no prejudice in the Examiner's examinationof the keywitnesses"Jefferson Elec-hic CompanyvN L B B,102 F(2d) 949,A 7) The examination coin-plained about, moreover, was neither excessive,prejudicial,nor Indicative of bias CITIES SERVICEOIL COMPANY41The Texas Company is a Delaware corporation, having its mainoffice in New York City; it is a subsidiary of The Texas Corporation,aDelaware corporation.It is engaged in the production, refining,marketing, and transportation of petroleum and petroleum products,and operates refineries in the States of Texas, Oklahoma, Kentucky,Illinois,Wyoming, and Colorado. It operates a fleet of 27 ocean-goingoil tankers which transport approximately 46,000,000 barrels of petro-leum and petroleum products annually between ports on the Gulf of,Mexico and ports on the North Atlantic.We are concerned herein only with the tanker-vessel operations ofthe respondents.The respondents admit that they are engaged in interstate commerce.We find that Cities Service Oil Company, The Pure Oil Company,and The Texas Company are engaged, in the operation of their tankervessels, in traffic,transportation,and commerce among the severalStates of the United States,and that their employees thereon aredirectly engaged in such traffic, transportation, and commerce.II.THE ORGANIZATION INVOLVEDNational Maritime Union of America is a labor organization affili-ated with the Congress of Industrial Organizations. It admits toitsmembership the unlicensed personnel employed on the respondents'oil tankers.III.THE UNFAIR LABOR PRACTICESA. The complaints and the contentions of the partiesThe complaints allege, and the respondents admit, that, in June1938 and thereafter,the Union,having been certified as the exclusiverepresentative for the purposes of collective bargaining of all theunlicensed personnel on board the respondents' oil tankers, soughtand was refused by the respondents passes for the purpose of accessby its representatives to the unlicensed personnel on board the respond-ents' vessels.The sole question in the case is whether,as the com-plaints allege,such refusal to grant access by the respondents interferedwith, restrained,and coerced,and is interfering with,-restraining, andcoercing,the respondents'unlicensed personnel in their exercise of therights guaranteed in Section 7 of the Act, thereby violating Section8 (1) of the.Act.The Union contends that, under the circumstances of the operationsof the respondents herein,"itdenial of passes- to its representativesinterferes with the right of the unlicensed personnel to bargain col-lectively through representatives of their own choosing and to engageSee Section III C1,infra 42DECISIONSOF NATIONALLABOR RELATIONS BOARDin concerted activities for their mutual aid or protection.The Unionstates that the limited and staggered shore leave granted to the unli-censed personnel during the short time the oil tankers are in portrenders impracticable other means of contact between their representa-tives and the unlicensed personnel for the purpose of ascertaininggrievances, settling them if possible, informing the unlicensed person-nel of the latest union news, and dues collection.The Union contendsthat long-settled grievance procedures, nearly universal in Americanshipping, provide for boarding of vessels by "shore delegates,"',who,are experienced seamen and negotiators; these delegates meet withthe unlicensed personnel on board the vessels, centralize and weed outminor grievances over food, overtime, and living conditions, and settlethose possible of settlement with the officers in charge of the unli-censed personnel or, if unsuccessful, with the shore representativesof the shipping operators who also board the vessels, when they arrivein port.The Union contends that inability to obtain access for itsrepresentatives eliminates the recognized first step in the handlingof grievances and thereby frustrates the entire grievance procedure.Therefore, the denial of passes results in the break-down of the onlyfeasible method for bargaining concerning grievances, and interferesseriously with the right of the unlicensed personnel to bargain con-cerning grievances through representatives of their own choosing.The respondents contend that denial of access at most merelyinconveniences the Union, and is therefore not an "interference" withinthe meaning of Section 8 (1) of the Act; that the presence of shoredelegates on board their vessels would create a hazardous condition,on, and interfere with the efficient operation of, their vessels; that torequire the respondents to grant access to shore delegates would bedepriving them of their property without, due process of law, therebycontravening the Fifth Amendment to the Constitution of the UnitedStates; and that to require the respondents to grant access to repre-sentatives of the Union here involved would force them to grantaccess to representatives of all unions desirous of coming on boardtheir vessels, in order to avoid accusations of "discrimination."B. Interference-with,the exerciseof the rightsguaranteed in Section 7resultingfrom the denialof access1.The operations of the respondentsThe respondents, among them, operate 45 ocean-going oil tankerswhich ply between Gulf of Mexico ports, including Galveston, Beau-mont, Houston, Corpus Christi, and Port Arthur, Texas, and NorthAtlantic ports, including New York City, Boston, Philadelphia, Port-land,Maine, and intermediate ports south of Cape Hatteras, North CITIESSERN71CEOIL COMPANY43Carolina.Gulf to North Atlantic trips require 8 to 9 days each way;and Gulf to south of Cape Hatteras trips, 4 or 5 days each way.Ves-sels spend approximately 24 hours in port at discharge (NorthAtlantic) ports, and approximately 24 to 30 hours in port at loading(Gulf) ports?The usual tanker crew comprises 37 men, 28 of them unlicensedpersonnel, distributed as follows : 11 in the deck department, 11 inthe engine department, and 6 in the stewards' department.t Seawatches are maintained for certain employees while the vessels are inport, while certain other employees work on "day work."Watchesare 4 hour shifts, with 8 hours off duty between shifts.A seaman"stands watch" 8 hours per day, i. e., a seaman standing watch from4 a. in. to 8 a. in. will be off duty 8 hours, until he serves again from4 p. in. to 8 p. in. "Day work" comprises 8 hours of work from 8 a. in.to 5 p. in. with 1 hour off for lunch between 12 in. and 1 p. In.; stewardswork 8 hours a day between 6 a. in. and 6 p. in., with 2 hours off inboth the forenoon and the afternoon.The following table indicatesthose of the respondents' employees who stand watch and those who'work "day work" :epartmentNumber ofseamen whostand watchNumber ofseamen whowork "daywork"Deck------------------------------92Cities Service_________________________Engine---------------------------65Steward I ----------------------------------------6Deck-- --------------------------23and66 and 3, 2Pure oil-------------------------------Enrgine-----------------------------I38Steward-------- ----------------------------------6Peck-------------------------------37Texas Company =___________-________Engine-- --------------------------3347Steward-----------------------------5IAs stated above, stewards work 8 hours between 6 a in and 6 p. m7In discharge ports three deckmen stand watch and six work"day work"; in loading ports six deckmenstand watch and three work"day work", at all times in port the remaining two deckmen work "day work "3On four vessels three watertenders are employed in the engine department,where so employed theyalso stand watch in port4Three oilers and two wipers are on"duty" about 6 hours a day,two pumpmen work 4- or 8-hour shiftsand sometimes overtime when discharge operations require it.Barring overtime work, therefore, stewards may enjoy shore leave(except for the 2-hour intervals in morning and afternoon)] only after6 p. m.; deck and engine-room men who stand watches cannot beabsent from the vessel for more than 8 hours, including the time re-°"fort time" is calculated from the moment the vessel ai rives in the han bor until itleaves the harbor;it does not indicate the elapsed time spentat thedockwhether ornot a vessel docks immediately upon ai rival in poet depends on various circumstances, a. e,whethera dock is vacant and available for use,whether itis night ordav, sinceordinarilyoil tankers do not dock at night,and tide andweatherconditionsGenerally,it appearsthat thevessels remain at the dock approxnnately1 dav and nighte Slight variations in the number occur, these are noted in thetable above11 44DECISIONSOF NATIONALLABOR RELATIONS BOARDquired by them to prepare for their departure and return,9 and theycannot all leave the vessel simultaneously since their watches termi-nate at different times; those of them who are on "day work" cannotleave the vessel until after 5'p. m.,10 while pumpmen, due to frequentovertime requirements,h1 often are unable to leave the vessels at allin discharge ports.Although some of these tanker seamen have families and homes invarious ports, while employed on the vessels their homes are actuallyon the ships, for it is on board that they eat, sleep, and work.More-over, even those who have homes can only visit them when the vesselshappen to arrive in those ports in which the homes are located, andthen only during the time normally allotted by the regular shipschedules.The respondents employ approximately 1,300 unlicensed seamen.As in the shipping industry generally, there is a large turnover inemployment among unlicensed personnel in the tanker indnstry.'22.The relation of the right of access to the exercise of the rightsguaranteed in Section 7Section 7 of the Act provides that "Employees shall have theright to . . . bargain collectively through representatives of theirown choosing, and to engage in concerted activities, for the purpose ofcollective bargaining or other mutual aid or protection." Sincegrievances concern "conditions of work" within the meaning of Section9 (a) of the Act, they are proper subjects for collective bargaining.It follows that Section 7 guarantees employees the right to bargaincollectively concerning grievances.The Union herein is the certifiedcollective bargaining representative of all the unlicensed personnelemployed on the respondents' vessels.Therefore, any "interference"with the employees' rights to bargain collectively concerning griev-ances through their duly designated representative, the Union, isproscribed by Section 8 (1) of the Act.°The respondents' vessels have one or two shoiacrs for bathing purposes, which ate gen-erally used by seamenbeforegoing on shore : it is the customto "sign off" and "sign on"shippingaititles at the conclusion of each round trip; "advances" on salary are oftensecured byseamenin port after mooring operations, which occupy approximately 1 hourTn sum, approxmnately 3 hours will have elapsed before a seaman who, for example, is "offduty" from 3 a in , immediately after the ship is moored, until 4 p. M., will be able to goaahoie, if lie peifotins the usual operations above outlined10And, most likely, not until after 6 p in ,sincethey ordinarily "clean up" and eatdinner before going ashore-11SeeHours, Wages, and TPorksng Conditions in Domestic Water Tiansportation,federalCo-ordinator of Tiansportation, Section of Research, Vol I, pp 34-5 (1936)When ves-selsare in discharge ports, the pumpmen must nian the pumps which force the oil out ofthe shipDepending on the grade of oil, i e , thick or ciude oil, the punipinen may be onduty the entire time during which the vessel is at the dockSeeFlours,Wages,and WorkingConditions in DomesticWater Tiansportation,FederalCo-ordinator of Tiansportation, Section of Research, Vol I, pp 175-176 (1936).Thistuunovei in ouipkn-uient iil,o occurs on the respondents' vessels CITIES SERVICEOIL COMPANY45We must determine herein whether or not denial of passes to repre-sentatives of a certified union for the purpose of obtaining access tothe respondents' vessels in order to confer with the unlicensed person-nel thereon interferes with the rights of the unlicensed personnel tobargain collectively through representatives of their own choosing con-cerning grievances.In order properly to so determine, we must becognizant of and examine the usual methods of dealing with griev-ances in the tanker and shipping industry, the necessity for suchprocedure in view of the living conditions of the seamen, whetherother possible methods are effective, and the importance of "outside"representation in dealing with grievances in modern industry,including the shipping industry.The term "access" in the shipping industry means the boarding ofvessels by union representatives, known colloquially as "shore dele-gates," in order to ascertain whether or not seamen on board havegrievances, to determine the validity of the alleged grievances, andto settle those possible of settlement with the proper officials on boardthe vessel.13The shore delegates are experienced seamen and negoti-ators, whose jurisdiction includes all of the tankers which arrive inthe port in which they are on duty.'' The shore delegate functions asfollows : He boards the vessel immediately after it is moored to thedock, proceeds to the crew's quarters or the messroom, and conferswith the ship's delegates, consisting of one man each from the deck,engine, and stewards' departments, who relate to him the variousgrievances, if any, concerning food, living conditions, or overtimepay which have arisen, during- the voyage.15The shore delegate theninterviews the allegedly aggrieved seaman and decides whether theiS These officials are the heads of the depaitmentschief engineer,chief steward, andfirstmate,of a licensed officer directly under them;the Master,who is the chief officer onboard; and the shore representative of the operator, who boards the vessel when it docksto transact company business with the Master14Regarding the duties of shore delegates,or "pati olmen."Section 15of the Constitutionof the Union provides :Patrolmen shall be assigned to regular districts around the harborThey shallvisit the crews of all the vessels in the port;to collect dues, to carry the latestnews of the Union to the crews on the ships; to enforce agreements with the em-ploy ers ; to advise and discusswiththe nmmbeis themgrievances and the adjustmentof thesame whenever possible . . .The record shows that the shore delegate collects dues and distributes copies of "ThePilot," official publication of the Union,to seamen;it also shows that only on "rare" occa-sions does he solicit new meinbei s, and then only when requested by the applicant througha ship delegate.His principal function is to handle gi ievancesi5Grievances usually involve one or more of these basic conditions of w oikThe record,although not entirely cleat as to the line between "nialoi" and "nunor" grievances con-cerning conditions of work,indicates that shore delegates attempt to settle "minor"griev-ances with Masters, who have the requisite authority to settle them"Major" grievancesare refeued by the shore delegate to the Union Port Committee; they constitute, generally,differences of judgment as to standards of employment conditionsFor'example,an inci-dent testified to involved a dispute concerning the payment of a "war-zone bonus" to sea-men on a ship which harbored in the Canaiy Islands during the Spanish Civil war; theparties could not agree as to whether or not the Cana i y Islands wei e within a "war-zone "and the dispute was referred to the Union Port Committee by the shore delegate 46DECISIONSOF NATIONALLABOR RELATIONS BOARDgrievance is valid, using as a guide his long experience and intimateknowledge of the nature of seamen's grievances, their attitude to-ward them, and the problems of the tanker industry.Generally, be-fore deciding its validity, the delegate learns the position of themates or department. heads on the alleged grievance.1e If he decidesit is a valid grievance he then attempts settlement with the departmentheads, the Master, or the shore representative of the company whoisusually on board at the time the shore delegate is present. Ifthese consultations fail to settle the grievance, the shore delegate.refers the grievance to the members of the Union Port Committeeon shore, who proceed to discuss the grievance with the company'sshore officials.The record indicates that a large proportion ofgrievances are settled on the ship by the shore delegate.It is apparent that under this grievance procedure, which involvesaccess, the seamen have complete opportunity' to confer with theirduly designated representatives, who are well equipped by trainingand experience to assess their grievances, and who are expert nego-tiators.liAuthorities in the. field of labor relations and economicsagree that it is of great benefit for employees to be representedby "outsiders" in bargaining with management.As Carroll R.Daugherty states : 1sThe business agent is so important a figure that he deservesspecial discussion.His chief functions usually include: (1) bar-gaining with employers on local matters, such as wages andhours; (2) the adjustment of workers' grievances with employ-ers . . .The conditions responsible for the creation of the officeof business agent are as follows: (1) the ignorance and lack ofbargaining skill on the part of most local members; (2) thefrequent discharge ' by employers of workers who used to acton shop committees to uphold fellow-workers' grievances; (3)the lack of time which prevented other officers from dealingproperly with union business.19Mr Saposs testified(at pp 525-6 of the transcript)As I understand the procedure of unions,they wouldwant..not only tocontact the shop chairman or steward..,they also want to contact the men whohave the grievances in order to familiarize themselves with the grievancesThen they want to contact a representative of the management under whom thisparticular man worked directly so as to find out what his reaction is, because aunion does not just accept any statement of a grievance from the member withoutfirst checking up.And they want to check it by contacten both sidesThen,after that has been contacted,the representath e of the union wouldproceed to attempt to adjust it, if lie considered that the grievance was a Juatgrievance.That is my understanding as to how unions proceed.17 Shore delegates must have had, before appointment to their positions. 3 years' actualsea service, and experience as seanien on tankers ; Howard McKenzie, a union official, testi-fied that"all of the patrolmen[shore delegates]that I know of that board these tankers18Labor Yioblenis an American Industry,Carioll R Daugherty(rev ed),New York,1938,pp. 421-22 CITIES SERVICEOIL COMPANY47E. E. Cummins writes in a similar vein : 19The office of business agent has grown out of the obvious dis-advantages which attend bargaining by unpaid officials.Thesethe employer is quite apt to regard as undesirable agitators, andif he does not actually discharge them, he will usually find othermeansof punishment.Then again, the employees are not, likethe employer, versed in bargaining tactics and cannot negotiatewith him on equal terms. The situation demands a man whois qualified by experience, or by uuuite ability, or by both, tobargain in a shrewd and competent maluler, and who can devotethe necessary time and energy to the performance of this vitaltask.20We find that this procedure, involving access, is necessary for theprotection of the right of the employees to bargain collectivelythrough representatives of their own choosing as guaranteed inSection 7 of the Act.The respondents urge, however, that there are other methods bywhich the seamen and -their representatives may confer.We haveexamined the record and have discovered two such additional -possiblemethods.The first is for the seamen to take their grievances ashoreto union headquarters,where unionofficials discuss the grievances withthe seamenand then attempt to settle them with the company's officialson shore.The record shows that this method, has serious disadvan-tages.In the first place, as Ave have noted above, the seamen have alimited opportunity to go ashore, and union headquarters are not read-ily accessiblein terms ofdistance from the docks, closing time,21 andcost-of reaching them.22Secondly, during that limited time ashore,seamen wishto spend their time in shopping, in visitingfamilies andfriends whom otherwise they have little opportunity to see, and innormal recreationsuch as "going to the movies."Thirdly, even ifthese obstacles are overcome, the procedure whereby aggrieved seamen,visit union headquarters for the presentation of grievances' does notprovide an adequate method of collective bargauiing.For it wouldmean, asHoward McKenzie, a union official, testified, that union head-quarterswould be "swamped" with a multitude of minor grievanceswhich itsstaffcould not handle because of their very number; also,TheLaborProblem in the United States,E. E Cummins(2d ed),New York, 1935,pp 167-8.a See alsoHearings before the Committee on EducationcCLabor,U S Senate, on S2926,To Create a National Labor Board(74th Cong.,1st Sess),Pait I, p 208, statement ofProf Paul H Douglas, Univ.of Chicago;Gemmlll,Paul F,Pi esent Day Labor -Relations(1929), pp. 183-184, 187, 188 ;House Report No 111,(74th Cong. 1st Sess ), 1Ir. Connery,Committee on Labor,to accompany S 1955,pp 9-1021Union halls close, at 5 p. inThe Union's staff iioiks the usual 8-11our da} . to keepopen at night would reguiie an augmented staff at additional expenseIn some ports union halls can only be reached attei seieiat bus trips, am oth'as, onlyafter trainrides;and instill others, only be taxicabs 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese grievances necessitate interviews not only with the aggrievedseamen, but likewise with his shipmates, and, more important, withhis superior officers, in order to judge whether it is a valid grievanceworth pressing; and quite often these grievances necessitate viewingthe ship in order to form, intelligently, an opinion as to their merit.The respondents state, however, that they are willing to permit shoredelegates on board vessels where such access is "necessary" for the set-tlement of a particular grievance: where the particular grievancenecessitates a view of the ship.Although this proposal possesses,surface plausibility, its operation would be extremely doubtful as pro-tection for the rights guaranteed to the employees by the Act. In thefirst instance, the determination of "necessity" would rest in the handsof the respondents; any dispute concerning "necessity" would be re-solved by them.On the other hand, if this determination of "neces-sity" were to rest with the Board, eve )voulcl be deciding the questionlong after it arose; 23 in the meanwhile the grievance itself would havegone unsettled and the aggrieved seamen, clue to the turn-over in theindustry, would probably have scattered.Secondly, this procedureoverlooks completely what is probably the most important element in,access: the benefit to the seamen in the first instance of the advice ofexperienced, non-crew negotiators well versed in the ability to "spot"a grievance as valid or invalid, prior to "settling" it; this factor isindependent of any "necessity" to view vessel conditions in order tosettle a particular grievance.In connection with this method, absent, access, it is suggested that theseamen meet with the shore delegate as they leave the vessel.But thismethod is also inadequate, since the shore delegate must, thereunder,meet with the seamen individually, losing thereby the benefits of theopinions of the other seamen, the opportunity to confer with theofficers concerning the grievance, and the opportunity to view vessellconditions.In addition, as Lee Arnold, a union member, testified :a patrolman [shore delegate] has many ships, and manymen to contact, and to spend the whole day on one vessel, why, youwould have to have as many patrolmen as you have members . . .Further, even assuming that the ' shore delegate is on hand in thevicinity of the dock during the entire time that the vessel is in port,both night and day, it is unlikely, in view of weather conditions andthe leave schedules of the seamen above noted, that he could meet everymember of the crew, or even most of them.The method whereby seamen, in the absence of access, contact dele-gates and union headquarters on shore would operate in conjunctionza In addition, we would be called upon to decide the question in peihaps hundreds ofcases annually, thereby creating an impossible administrative situation CITIES SERVICE OIL COMPANY49with what we shall call, for the sake of clarity, the second or "ship'sdelegate" method.Under it, if the ship's committee cannot settle agrievance which has been related to it by the allegedly aggrievedseaman, it mailsthe grievance to union headquarters for furtherhandling.The experience of the union with this scheme has provedthat it has serious shortcomings.The reason is not difficult to find.The ship is the seaman's home : he eats, sleeps, and works on board.The turn-over among unlicensed personnel on tankers, as in all ship-ping, is high; crews change often during the course of a year.Unionorganization has come relatively late to shipping in general, and evenlater to tankers ; organization on board tankers today is below thatof other shipping.24'We find, therefore, that tanker seamen are un-trained as negotiators, shifting so far as stability of employment isconcerned, and under almost constant supervision and authority fromofficers both at sea and in port.25This combination of circumstancesis hardly calculated to, nor does it, insure courageous negotiation onbehalf of aggrieved seamen.The testimony of Ernest Daniels, aunion member, that "fear" of losing their jobs prevents ship delegatesfrom functioning properly, and that Masters will not "recognize"them as spokesmen for allegedly aggrieved seamen, further supportsour finding that, in light of the present position of seafaring men,"outside" representation is of great importance for collective bargain-ing.In the absence of access, the Union has operated under thesetwo methods of handling grievances for the unlicensed personnel onboard the respondents' vessels.The result has been dissatisfactionwith, and disaffection from, the Union; some 30 per cent of theUnion's members on board the respondents' vessels have quit theUnionsince accesshas been denied.Summing up, we have here a situation where seamenare inport fora short time with very little time to go ashore, and then only in smallgroups; where union halls are not readily accessible and shore dele-gates few in number with a multitude of dutie-, ; where seamen spendthe few hours that they have ashore in normal recreational pursuits;where, in a practical sense, grievances cannot adequately be settledby ships' committees because of the nature of the industry, the natureof theseamen,and the traditional subservience of the seamen to theMasters; and where grievances cannot be settled ashore in the firstinstance owing to the impossible practical difficulties to the Union,above noted, incident to such settlement.We find that these "addi-24Report of the Maritime Labor Board to the President and to the Congress,March 1,1940,pp. 57, 242.At p. 242 the Report statesThe very limited scope of collective bargaining...on the oil tanker continues tobe a potential source of industrial conflict.25 Ibid.,at pp.24-26. u0DECISIONSOF NATIONALLABOR RELATIONS BOARDtional" methods do not afford the seamen effective opportunity to bar-gain collectively concerning their grievances.In contrast with these methods is the normal grievance procedureof maritime unions, involving "access," which we have describedabove; this grievance procedure is common in the shipping industrytoday.26The Union herein has the right of access by its representa-tives to approximately 95 per cent of all American ships,27 excludingtankers; it has access to ships of approximately 50 per cent of allAmerican tanker shipping companies.213The right of access is acommon provision in contracts to which the National Marine Engi-neers' Beneficial Association, the American Radio Telegraphists' As-sociation, the National Organization of Masters, Mates and Pilots ofAmerica, and the Sailors' Union of the Pacific are parties.Nor is the practice of access confined to the shipping industry.Union representatives are permitted to enter the shop for the purposeof discussing grievances with the employees in the shoe, fur, mensclothing, women's clothing, bakery and confectionery, upholstery andfloor-covering, cement and plaster, bricklaying, plumbing, leather,automobile, flat-glass, shipbuilding; rubber, brewery, gas, coke, andchemical, electrical, radio and machine, and printing industries.20 - In-deed, if employees consider access so important in industries whereinemployees live on shore and have ample opportunity after work tocarry on union business,a fortiorithey deem it necessary where con-ditions relating to the possibility of the employees conferring withtheir representatives are more tenuous.1020Nor does the present general practice of access indicate recent ouginAccess hasbeen in usemore than 35 years ; see Reportof the rltar ituae LaborBoatitto the Presidentand to the Congiccc.March 1, 191x9,pil37-40; Petersen'Walter J (General Manages, Em-ployment ServiceBureau,San Francisco),MacineLaborUnion Leadership,Jan 1925p 12; -Forsyth, Ralph Kendall, "The Wage Scale Agreements of the Maritime Unions,"The Annals of the American Academq of Polrticat andSocial Se ence Vol XXXVI, No 2,Sept 1910, p 111 . Healey, James C , PhD, Labor Problems of the American MerchantMarine,reprinted fromMarine Progress1937,Meri hant Marine Publi,hers, New YorkCity, p 5. Gordon S 'Watkins and Paul A Dodd,The Managenreat of Labor Relations(1938), pp 707-709. Board Exhibits Nos 22. 23, 21, 25 iS27USCong, blouse Committee on Merchant Marine and Fislhe, iesIlearings on II R.193,Mar itune LaborBill,75th Cmng , 1st Sess , May 26, 1937, p 7.1The United StatesMaritime Commission also piesently permits access2' ('riot to the Apiii 1939 strike on Standard Oil of New Jeiscv and Socony-Vacuum tank-er the Union had access thereto; at that time it had access to approximately 75 per centof all tanker shipsFollowing the strike, which ins olN ed other iosues entn ely, the Unionlost access to the tankers of these two companies2'Board Exhibits Nos 6, 7, 9, 10. 10-A. 11. 11-A. 12 13, 14, 15, 16 . 50Monthly LaborReeiew, No 2,February 1940 (U S Department of Labor, Bureau of Labor Statistics),"Settlement of GrievancesumdeiUnion Agreements." D 296"See Natienil Lndustiial Recovery Administration,Hear iaq on Code of Fair Practicesand Conrpetitioaz Presented by Shipping Industry (USDepartment of Commerce, NRARecoids Section), Appendix, Nov 10, 1933, pp 44, 51, 52,'56, 57, 58, 69, 70, 72, 79, 80,82-83, 83, 86-87, 87, 90, 304-306, Jan. 31, 1934, pp 239, 248, 258, 262-63, 267-68.Atthe hearing nepiesentatives of practically all American marine unions submittedclausesto be included in the Code providing for access by union representativesto seamen,on ves-sels for the purpose of cmilerring ri ith them ; the Code itselt was never adopted, howeverSee also National Recovery Administration, Appendix'tohistory of the Proposed Code of CITIES SERVICE OIL COMPANY51The respondents, however, object strenuously to the Union's re-quest for access.They contend that the regulations of the Bureau ofMarine Inspection of the United States Department of Commerceprohibit "visitors" from boarding vessels carrymg^ inflammable ma-terial during the transfer of cargo; therefore, due to the presenceon tankers of combustible gases, union representatives must be ex-cluded from the vessels since carelessness by visitors may result inFair Competition foi the Shipping Industry (Geneial Shipping Code),lteeistiy No 1417-23,pp 27-30, wherein, in a letter dated May 14, 1534, to Dr Leo Wolman, Chair man of theLabor Adusory Board of the National Recovery Administration, V A Olander and Tames7.Delaney, Labor Advisers in re'ation to seamen and to licensed officers, respectively,stated :To effectuate the policies of Title I of the National Indnstiial Recovery Act, thepending Code of Fair Competition for the Shipping Industiy should be amended byadding to Article V thereof (relating to labor) the following sectionSecrioN 14 Aiiangements shall be made under the direction of the NationalShipping Labor Board having jurisdiction over crew of ships, or the _Admmistia-tor,whereby the authorized representatives of oiganizations of labor in the, indus-try shall have the right, under suitable regulations and limitations to be prescribedby such National Shipping Labor Board, or the Admnustiator, to go on board theships in harbor for the purpose of consulting with members of the crewsThe piactice of isolating seamen on board ship, in such manner that they are con-fronted with extreme difficulties in organizin, and maintaining contact with thelabor organization,, prevails in the Shipping Indrstry to such extent as to form aneffective and widespread barrier against the application of the policies of Title I ofthe National Industrial Recovery Act, especially as relating to the declaration ofpolicies in the Act and in Sections 4 and 7 of the ActAll seamen (excepting relatively few on certain classes of harbor craft) resideon board the ships where they are employedTlhey live in quarters which are reserved for their personal use by lawThe ship owners to a very large extent, insist that no person may visit seamenon board ship, even in the In mg quaff tens of the seamen, without the consent of theemployer who owns the ship It is much like saying that no tenant may havevisitors except with the consent of the landlordAll seamen work under contract or "Articles" in which wages and various condi-tions are specified as a matter of lawWhile under "Articles," seamen may go ashore only with the consent of themasterThey are subject to orders ei en when "off watchIn many instances, they serve on watches and perform duties which require themto remain on board at the time meetings of labor organizations take place ashoreThe majority of employed seamen ,ire at sea when union meetings are held onshoreGreat numbers, especially in the coastwise, Great Lakes, Buy and Sound trades,serve on vessels whose stay is of such short duration as to make it impossible formembers of the crew to obtain shore leave tot more than a few hours and frequentlynot at all.Under the conditions inherent in the calling (accentuated by activities of shipowners and their associations) it is manifestly impossible for seamen to organize,or to maintain and operate effective organizations, unless they lime an opportunityto discuss union affairs on board ship, to meet and consult on board ship with theauthorized union representative, and to communicate with seamen on other shipsthrough such representativesIn a letter to N R. A Deputy Administrator J. B Weaver, dated May 28, 10:14(Appen-dix,Exhibit No 63-E), William Green, Acting Chairman of the NRA Labor Advisory Board,wrote-The Labor Advisory Board approves the labor provisions of the Cods of Fair Com-petition for the Shipping Industiy as revised May 24, 1974, with the reservation setforth in the attached memorandum of May 14, by victor A Olander and James JDelaney 52DECISIONSOF NATIONALLABOR RELATIONS BOARDfire or explosion.We need not determine whether a union repre-sentative, boarding a tanker on necessary union business, is a visitorwithin the meaning of the safety rules.The record shows that atleast on the vessels of respondents Cities Service and Texas Companythe rule is not'strictly observed and that it is "comnmon practice" forfriends and relatives of the officers and unlicensed personnel to comeaboard.The record also shows, as indicated above, that the practiceof granting access is widespread in the tanker industry; there is noshowing whatever that the question of the safety regulations of theBureau of Marine Inspection has ever been raised as a bar to thegranting of access by any of the shipping companies which grantaccess.Respondent Pure Oil itself permitted union representativesaccess to its vessels at Marcus Hook, Pennsylvania, for several monthsafter the maritime strike of 1937, prior to an election to determinecollective bargaining representatives; the record is barren of evidencethat the safety regulations were then advanced as a reason for deny-ing access or that dangerous conditions resulted from their presenceon board ship.Further, it is the general practice of all unions whichobtain passes to indemnify the shipping operator against any lia-bility resulting from injury to the union representative while onboard; the Union is ready to indemnify these respondents in thesame manner.Finally, the union representatives-who board tankersare men, who are thoroughly familiar with conditions prevailing onsuch vessels, and with the safety precautions which must be taken;more so, it would appear, than are the r, friends and relatives'] whoare permitted to board the tankers.We find no merit in this con-tention of the respondents.The respondents contend further that the "experience" of the-Standard Oil Company of New Jersey and the Socony-Vacuum OilCompany 31 shows that access to union representatives creates ahazardous condition on tankers because it causes seamen to leavewatch in order to confer with shore delegates, and that access inter-feres with the operations of the vessels' because union representativescause stoppages of work and delays of sailing; they contend thatthese companies refused to continue their policy of granting accessnewal of that contract, because of the stoppages and delays in sailingwhich had occurred.The record shows that access was granted to representatives of theUnion by Standard Oil and Socony-Vacuum beginning in June 1937,before a contract was signed by the parties, until April 17, 1939,31rvidence concerning this"experience" occupied almost the entire reopened hearing CITIES SERVICEOIL COMPANY53after the contract which was signed in January 1938, providing foraccess, had terminated.Section 3 of this contract provided :The Company shall permit, by the distribution of passes, theauthorized representatives of the Union to board the Company'svessel for the purpose of consulting with the unlicensed person-nel em ployed'thereon, provided however, the Union's patrolmenshall neither violate any provision of this Agreement nor inter-fere with or retard the works of the vessel subject to penalty ofrevocation of the license granted herewith. Insofar as possiblethe work of the Union's patrolmen on board the vessel shall beaccomplished within two hours.Section 3 also included a provision whereby the Union insured thecompany against any injury resulting to a shore delegate while onboard a vessel.Section 4 thereof continued,inter alia:The Union will not stop, hinder, or restrain, or cause or permititsmembers to stop, hinder, or restrain, the movement of theCompany's vessels, loading; or discharging cargo on same duringtracting parties that Union members participating in any suchstoppage of work shall be subject to discharge.-Much testimony was adduced at the reopened hearing showing thatshore delegates remained on board from, according to varying esti-mates, ]/2 to 7 hours, and that seamen left watch to confer with them.Although the leaving of watch without permission creates what anumber-of ship's officers termed a "dangerous" condition, and is pun-ishable by discharge, in only one instance was a seaman discharged'for such action; although it was "customary" practice for seamen toleavewatch' without permission, no disciplinary action was evertaken, nor were the seamen "logged." 32The officers who testifiedstated that the reason for their inaction was a desire, prompted bythe companies, to maintain harmonious relations with the Union.Be that as_ it may, if the offense was as serious as the respondentswould like to make it appear, it would seem,that some disciplinaryaction would have been taken or formal protests to the Union made;none were.Accordingly, 'we attach as little weight to this "prac-tice" as did the companies who "winked" at it. The respondentsherein may impose such conditions on their issuance of passes as maybe determined by collective bargaining with the Union; 'but cer-tainly they cannot urge as a reason for refusing passes the-laxity ofStandard Oil Company of New Jersey and Socony-Vacuum Oil Com-32Eventsof importanceNxhichoccur during the ship's voyage,including personnel prob-lenis are wiittenby the Masterinto the ship's `log25;036-42-vol 25-5 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDponyin enforcing the conditions which had been embodied in theircontracts with the. Union.The record shows,'that during the period from June 1937 untilApril 1939, when access was granted to the Union by Standard Oiland Socony-Vacuum, stoppages of work due to short sit-down strikesand delays in sailing, of vessels occurred in "outports," I,, althoughnone occurred in New York. The respondents cite approximately30 such occurrences,, out of hundreds of times that shore delegatesboarded vessels; the bulk of these stoppages was concentrated in theperiod before the contract was signed, and in the period when thenegotiations for a renewal of the contract, in March and April 1939,were proceeding.3"A great mass of evidence was adduced to shownthe details of the various stoppages calculated to prose that the shoredelegate was responsible for the occurrences. In some instances itappears that the shore delegate was responsible, ii others lie u%asnot; in any event it appears to us to be profitless to analyze eachsuch instance, for, in the light of the negotiations for the renewalof the contract between the companies and the Union, they arelargely 'irrelevant.With regard to these negotiations, the respond-ents seek to imply that in April 1939, Standard Oil and Socony-Vacuum refused to'continue to grant access because the practice hadcaused these stoppages.The evidence, however, is to the contrary.In brief review of these contract-renewal negotiations, we find thatat the outset Standard Oil, and Socony-Vacuum stated that theywould not renew the pass provision unless "the thing could beworked out so that we could be absolutely certain it would be satis-factory," and asked the Union to submit a pass provision for theirconsideration.Joseph Curran, president of the Union, freely admit-ted that stoppages had occurred through action of shore delegates inoutports, and that steps had been taken, both at the, request of thecompanies and on. the Union's own initiative, to remove those dele-gates who had violated the provision of the contract providing thatthe shore delegates should not "interfere" with the operations of thevessels on penalty of having their passes revoked.On March 27,1939, the companies expressed agreement in principle to the issuanceof passes, asking- only for proper safeguards against abuses.OnMarch 30 they submitted a proposed pass provision to the Union.Prior to the breakdown of negotiations on April 13, Standard Oiloffered to sign a contract containing substantially the same pass pro-vision contained in the previous contract, to which the Union agreed.Finally, on April 13, 1939, when it appeared that negotiations wereasPorts other than New York City34 Stoppages in this latter period occurred, apparently, in older to spur the negotiationsto a successful conclusion for the Union. luCITIES SERVICE OIL COMPANY55about to break down on the' principal, but' wholly unrelated, issueof the hiring hall, Chairman, Shaw of, Standard Oil, who acted asprincipal spokesman for the companies during the contract nego-tiations, stated :If you want to stop and break negotiations Ave will continueoperating under the old agreement with regard to our relationswith our employees, and we will continue to observe the passesto your delegates in the outports [No "trouble" had occurred inNew York, the' "inport"].As I said, before, if there is anystoppage of work in those outports, those passes will be lifted.It is abundantly clear that neither the principle, of the issuance ofpasses nor the method of effectuating the principle was in questionat the time of the breakdown of negotiations. It is also clear that,although Slia-%was completely aware of the stoppages and delaysconcerning which much evidence was adduced at the reopened hearingherein, lie did not think that their occurrence affected in any mannerthe principle of access.He was concerned only that they not occurin the future.Curran was of the same mind and assured him thatThese problems would be effectively dealt with by the Union.Norwas any mention made at the negotiations of the "practice" of sea-men leaving watch without permission.We are'not impressed thatthe possibility of stoppages occurring is a valid reason for refusingto grant access; safeguards against interference with vessel operationscan be, and have been, easily arrived at.Any other position is tan-tamount to refusing to bargain with a union because it lacks "respon-sibility"; a practice uniformly condemned by the Board.36W'e doitot believe that the respondents' contention in this regard is a validreason for denying access.CONCLUSIONSIn conclusion, we find that seamen are in port for a short timewith very little time ashore, and then only in small groups; thataR SeeJlatteiof Art MetalConstruction CompanyandInternational Association of Ma-chinists, Local 1539, affiliated with District #65,of theI.A. 'M. (A Fof L ), 12 N L.R B 1307,eni'd asmodArt MetalsConst>action Companyv N L R. B ,110 F. (2d) 148(C C A 2) ;Matter of Aionsson Printing CompanyandDetroit Printinq Pressmen's andAssistants'Union No 2 et at,13 N L R 1: 799;Matter of Chambers CorporationandAllied Stove llounterd and Stove Processors International Union, Local No. 36 (A F of L ),21N L It B S0,,Matte of Rabho, Company, Inc, a CorporationandInternationalLadies'Cmmeit11oilers Union. 1 NI.ItB 470,Matter of Inland Steel Connpan,,andSteelWon kern Oi ganizing Committee etal , 9 N L R B 783 , cf.Matter of Jasper Blacl-burn Products CorporationandDistrictNo 9, International Association of Machinists(AF of L ),21 N L R B 1240;Matter of Valley Mould and Zion CoiporationandSteelWorkersOrganizing Committee etat , 20 N. L R B , No 18 ;Matter of RemingtonRand, IncandRemington Rand Joint Protective Board of the District Council Office Equip-ment Workers,2 N L. R B 626,enf'd as modN L R B v Remington Rand,Ire , 94 F(2d) 882(C. C A. 2),cert. denied 304 U. S. 576 56DECISIONS OF NATIONAL LABOR RELATIONS BOARD -union halls are not readily accessible and shore delegates few innumber with many duties; that seamen spend the few hours the)-,have ashore in normal recreational pursuits; that grievances cannotadequately be settled by ships' committees because of the nature ofthe industry, the nature of the seamen, and the traditional subser-vience of the -seamen to the Masters; that grievances cannot be set-tled effectively ashore in the first instance owing to the impossiblepractical difficulties to the Union incident to such settlement; thatgrievance procedures which do not involve access are, in a practicalsense, unworkable, and do not afford the seamen the opportunityto bargain collectively concerning their grievances; that the grievanceprocedure which involves access is prevalent today, and has long beenin use, in the shipping industry; that access is common practice in'land industries' that such procedure, insures to the seamen the benefitgained from representation by expert, non-crew negotiators; that,with access, these representatives may learn the nature of, assess thevalue of, and properly present grievances on behalf of the seamen ;that, without access, these representatives cannot effectively accom-plish these important tasks; and that the grievance procedure whichinvolves access is necessary for the protection of the right of the em-ployees to bargain collectively through representatives of their ownchoosing as guaranteed in Section 7 of the Act.We find that all ofthe objections of the respondents to the granting by them of accessare without, merit.In view of these findings and of the entire record, we find that' therespondents, by refusing to grant passes to the duly designatedrepresentatives of their unlicensed personnel in order that such rep-resentatives might confer with the unlicensed personnel on board therespondents' vessels, have interfered with, restrained, and coerced,and, by continuing such refusal, are interfering with, restraining, andcoercing their unlicensed personnel in the exercise of the rights guar-anteed them in Section 7 of the Act, and are thereby violating Section8 (1) of the Act.THE REMEDYHaving found that the respondents have engaged in and are en-gaging in certain unfair practices, we will order them to cease anddesist therefrom and to take certain affirmative action which wefind necessary to effectuate the policies of the Act.We have found that the respondents have interfered with, re-strained, and coerced their unlicensed personnel in the exercise ofthe rights guaranteed in Section 7 by refusing to issue passes totheir vessels to representatives of the National Maritime Union of CITIES SERVICE OIL COMPANY.57America, the duly designated collective bargaining representativeof the respondents' unlicensed personnel.'We shall, therefore, orderthe respondents to issue passes to the duly designated representativesof the National Maritime Union of America in order that they mayboard the respondents' vessels and meet with the unlicensed personnelthereon.36The number of passes and the conditions governing theiruse shall be determined by collective bargaining between therespondents and the Union.The respondents contend that if they grant passes to the Unionhere involved, they will also have to grant passes to all other unionswhich are the representatives of some employees on board theirvessels in order to avoid accusations of discrimination.Since theinstant case involves only and union, and the question of discrimina=Lion is not now before us, we do not decide it. 373e The respondents' contention that the' Fifth Amendment to the Constitutionrendersunconstitutional a consti uction of the Act whichcidersthem to grant passes,since therebythey will be deposed of their "property,"is invalidFoi if findings andorder arereason-ably calculated to effectuate the policies of the Act, any incidental property deprivation isdannnuin absque injuriaSee Section 10 (c) of the Act,N. L R B. v Jones &LaughlinSteelCorporation,301 U. S 1, and companioncases,Texas & Nev,OrleansRailroad Com-pany et atv.Bi otherhood of Railroad it Steamship Clerks et al ,281 U S 548, 568-571 ;Art MetalsConstitutionCompany v. N L. R. B,110 F. (2d) 148, 150 (C. C. A 2),enf'gas roodMatter of Art Metal Construction CompanyandInternational Association ofMachinists,Local 15;9,affiliatedwithDistrict x#65,of the I AM. (A. F.of L ),12 N. L.R B. 1307. where the Second Cii cuit, per Leained Hand, J , said :if,the argumentruns,he [the employer] is foiced to makeit a term of anyoral agreement that itshallbe put into writing, he loses that absolutefreedom innegotiation which he had at commonlaw, andwhich Congress meant to preserve tohimBut he is no longer wholly free anyway; before the act he was notobliged to bargain with his employees collectively ; lie was at liberty to refuse tonegotiate with them at all, or otheiwise than severally.The act impaired thatfreedom, it meant to give to the employees whatever advantage they would get'ti om collective pressuia upontheir employei ; and the questionhere iswhat are thefan implications of that grant.They should include whateveris reasonably appro-pi iate to protect it .The respondents contend further that, since the Act is a penal statute,a deteiminationthat denial of access is a violation thereof would be invalid, since the Act nowhere specifi-callymentions such denial as a violation, and is, therefore, invalid in that iegaidThecontention is without merit ; the Actis not a penalstatute.Consolidated Edison Co et at.v N L R. B,305 U. S 197, 235, 236, aff'g as mod 95 F (2d) 390 (C. C A 2),enf'gMatterof Consolidated Edison Coni))ianq et atandUnited Electrical andRadioWorkers of,America (C I 0 ), 4 NL. R B 7137 Theissueas framed by the complaints i elated solely to the question of the right of aceitifiedunionto secure access; theretme, the Trial Examiner properlyexcluded, as notgermane tothat issue, evidence concerning the question of whether minorityunions alsohave the right of access under the ActBut seeMatter of Amer scan-1Vest African Lines,IncandMaui Engineers' BeneficialAssociation, 21 N L R B, 691 ,Matter of TheTexas Company, MarineDivision andNational Maritime Union, Port Arthur Branch,19N L It B 835,Mattis- of South Atlantic Steamship Company of DelawareandNationalMaritime Union of America.12 N L R B 1367; see alsoMatter of Isthmian Steam-shipCompanyandMarine Engineers' BeneficialAssn, 19 N L R B 16;Matter ofAmerican FianceLine et al,andInternationalSeamen'sUnion of America,3 N L R B.64,76, 78-79, cfMatter of Waterman Steamship CorporationandNationalMaritimeUnion of America, EngineDivision,MobileBranch,Mobile,Alabama, 7 NL R B. 237,enf'dWaterman SteamshipCorporationi.N. L R B,60 S Ct 493. iem'g 103 F (2d) 157(C C A 5) 58DECISIONSOF 'NATIONALLABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon theentire record in this proceeding, the Board makes the following :CONCLUSIONS OF LAW1.National Maritime Union of America is a labor organization,within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondents have engaged in and are engaging in unfair labor prac-tices, within the meaning of Section 8 (1) of thi Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ents,Cities,Service Oil Company,New York City, The Pure OilCompany, Chicago, Illinois, and The Texas Company, New YorkCity, and their officers, agents,successors,and assigns,shall:,1.Cease and desist from :\(a)Refusing to grant passes to representatives of the NationallE'IaritimeUnion of America in order that such representatives maygo aboard the respondents' vessels to meet with the unlicensed per-sonnel thereon ;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their right, to self-organization, toform,join,or assist labor organizations,to bargain collectivelythrough representatives of their own choosing, and to engage in Con-certed activities, for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policiesof the Act:(a)Grant passes to the duly authorized representatives of theNational Maritime Union of America to go aboard their vessels tomeet with the unlicensed personnel ; such passes to be issued undersuch conditions and in such number as shall be determined by col-lective bargaining between each of the respondents and the Union;(b)Post immediately in conspicuous places on their vessels for aperiod of at least sixty (60) consecutive days from the date of posting,notices to their unlicensed personnel stating: (1) that the respondentswill not engage in the conductfromwhich they are orderedto cease CITIES SERVICE OILCOMPANY59and desist in paragraph 1 of this Order, and (2) that the respondentswill take the affirmative action set forth in paragraph 2 (a) of thisOrder ;(c)Notify the Regional Director for the Second Region in writ-ing, within ten (10) days from the date of this Order, what stepsthe respondents have taken to comply lrirewith.III;.WILLIAM M. LEISE[iSON, concurring in part and dissenting inpart :I am in agreement with the finding that the conditions of workingand living on the tankers require that the authorized representativesof the employees shall have access to the.employees by the customarymethod of securing passes from the management.But, I would limitthe decision to an order requiring the, respondents to bargain collec-tively as to the terms and conditions tinder which passes should beissued.As the Trial Examiner indicated, the hours during which unionrepresentatives 'nay board the vessels, the length of time that theymay stay on board, and the procedure, to be followed to enable themto confer with the employees are matters for collective bargaining.There are probably other conditions-the number of passes to beissued, the method of applying for passes, etc.=that the parties willwish to agree upon in order to accomplish the desired result of havingunion representatives board vessels and perform their union businessThe es-tablished custom and practice has been to negotiate matters of thiskind and to include provisions regarding them in the agreements'between unions representing the employees and the managements.